DETAILED CORRESPONDENCE
Status of Application
Claims 46-65 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on August 12, 2022. Claims 1-45 stand canceled. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it recites one or more phrases that can be implied. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 46-65 are objected to because of the following informalities:
Claim 46 appears to have a typographical/grammatical error in line 3 “a plurality of an encapsulated payloads”.
Claim 46 recites ”encapsulated payloads, each encapsulated payload comprising” in lines 3-4. To improve clarity of the claim, replacement of this limitation with language such as -encapsulated payloads, each of the encapsulated payloads comprising- is recommended. Further correction to replace “the encapsulated payload” with -each of the encapsulated payloads- in subsequent instances and/or respective dependent claims is also recommended. 
Claim 46 appears to recite “fluid in a wellbore” (preamble) and “wellbore fluids” (step c) interchangeably. Consistency in terminology and the number of fluids is required to improve clarity of the claim.
Appropriate correction is required. Claims 47-57 are also objected to for being dependent on Claim 46.
Claim 53 appears to further limit the cascade reaction of Claim 52. To improve clarity of the claim, it is recommended that the hydrolysis and neutralization steps of Claim 53 be recited as being part of the cascade reaction. As an example, “wherein the exothermic event comprises” may be replaced with language such as -the cascade reaction comprises-. Appropriate correction is required.  
Claim 58 appears to have a typographical/grammatical error in line 2 “a plurality of an encapsulated payloads”.
Claim 58 recites ”encapsulated payloads, each encapsulated payload comprising” in line 2. To improve clarity of the claim, replacement of this limitation with language such as -encapsulated payloads, each of the encapsulated payloads comprising- is recommended.
Appropriate correction is required. Claims 59-63 & 65 are also objected to for being dependent on Claim 58.
Claim 59 appears to be missing a comma after “P4O10”. Appropriate correction is required. Claim 61 is also objected to for being dependent on Claim 59. 
Claim 60 recites “wherein hygroscopic salt”. To improve clarity of the claim, replacement of this limitation with language such as -wherein the hygroscopic salt- is required. Appropriate correction is required. 
Claim 64 recites ”encapsulated payloads, each encapsulated payload comprising” in line 2. To improve clarity of the claim, replacement of this limitation with language such as -encapsulated payloads, each of the encapsulated payloads comprising- is recommended. Further, replacement of “two or more encapsulated payloads” with -two or more of the encapsulated payloads- is recommended, to improve clarity of the claim. 
Claim 64 recites “a shell surrounding each payload” in line 7. As this feature is previously set forth in lines 2-3, deletion of this limitation is required to improve clarity of the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 65 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 65 recites the composition with respect to delivery to a “desired location”, which encompasses any and all locations, including non-wellbore locations. While the specification describes delivery of the composition in a wellbore, these limitations regarding delivery to any desired location as broadly claimed are not sufficiently described in the specification as required above. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claims 46-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the limitation “active material”. However, the metes and bounds of this limitation are unclear. The instant specification (pg. 11) appears to present an active material as “at least one compound that causes an exothermic event”. For example, it is unclear what the terms “a compound that causes” and “exothermic event” include and exclude. 
Further, Claim 46 recites “an active material present in an amount of at least 15 % by weight of the payload”, where the lack of an upper limit is unclear. The instantly claimed range encompasses a composition comprising only an active material – and it is unclear whether or not the additional claimed components of the composition (such as the binder, etc.) are required. The claimed range is also unclear in combination with the claimed range for the amount of binder, and the total amount of active material and binder can exceed 100%.
Further, Claim 46 recites “thereby causing an exothermic event that heats the wellbore fluids by at least 5oC”, where the lack of an upper limit allows for an infinite increase in temperature, which is unclear. 
Appropriate correction and/or clarification is required. Claims 47-57 are also rejected for being dependent on Claim 46. The claims have been examined as best understood.
Claim 51 recites a list of polymers that comprise the polymer layer. However, one or more of the recited polymer groups comprise water soluble polymers, which is unclear in combination with “the shell comprises a polymer layer….wherein the shell does not include a water-soluble polymer” as recited in parent Claim 46. As a non-limiting example, many acrylic based polymers are considered water soluble. Appropriate correction and/or clarification is required. The claim has been examined as best understood. 
Claim 58 recites “a hygroscopic salt in an amount of at least 15 % by weight of the payload”, where the lack of an upper limit is unclear. The instantly claimed range encompasses a composition comprising only a hygroscopic salt – and it is unclear whether or not the additional claimed components of the composition (such as the binder, etc.) are required. The claimed range is also unclear in combination with the claimed range for the amount of binder, and the total amount of hygroscopic salt and binder can exceed 100%.
Appropriate correction and/or clarification is required. Claims 59-63 & 65 are also rejected for being dependent on Claim 58. The claims have been examined as best understood.
Claim 64 recites the limitation “active material”. The instant specification (pg. 11) appears to present an active material as “at least one compound that causes an exothermic event”. However, the metes and bounds of this limitation are unclear. For example, it is unclear what the terms “a compound that causes” and “exothermic event” include and exclude. 
Further, Claim 64 recites “an active material present in an amount of at least 15 % by weight of the composition”, where the lack of an upper limit is unclear. The instantly claimed range encompasses a composition comprising only an active material – and it is unclear whether or not the additional claimed components of the composition (such as the binder, etc.) are required. The claimed range is also unclear in combination with the claimed range for the amount of binder, and the total amount of active material and binder can exceed 100%.
Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 65 recites “wherein the fluid” in line 4. It is unclear whether “the fluid” refers to the fluid composition or the carrier fluid. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-50, 52-54, 56 & 57 are rejected under 35 U.S.C. 103 as being unpatentable over Galey et al. (US 2014/0151045), in view of Sinclair et al. (US 2004/0014607). 
With respect to Claim 46, Galey discloses a method for heating fluid in a wellbore (Galey: Section [0002] & [0020], wherein heating the area surrounding a wellbore is considered to encompass heating the fluid(s) of the area) comprising: a) contacting a carrier fluid with a composition, wherein the composition comprises an active material; b) delivering the carrier fluid and the composition to the wellbore; (Galey: Sections [0007]-[0010], [0039] & [0044]-[0050])and c) releasing the active material in the wellbore, thereby causing an exothermic event that heats the wellbore fluids by at least 5oC (Galey: Sections [0010] & [0044]-[0050]).
Galey further teaches employing time/delayed release of chemicals, including in pellet form, that can be adjusted for the desired release (Galey: Sections [0044]-[0050]). The reference, however, fails to explicitly disclose wherein the composition comprises “a plurality of an encapsulated payloads, each encapsulated payload comprising a payload surrounded by a shell, wherein the payload comprises: i) an active material present in an amount of at least 15 % by weight of the payload; and ii) a binder present in an amount from 1% to 20% by weight of the payload; the shell comprises a polymer layer comprising a water-insoluble polymer, a water-swellable polymer, or a combination thereof, wherein the shell does not include a water-soluble polymer” and release of the active material “from the encapsulated payloads” as instantly claimed.
	Sinclair teaches methods and compositions for delivery of encapsulated chemicals, including chemicals that react exothermically, for a timed/delayed release in a wellbore (Sinclair: Sections [0001], [0053] & [0061]) therein, wherein the reactant (i.e. active material) is mixed with a binder and encapsulated in a shell to form a plurality of encapsulated time/delayed release materials (i.e. payloads) (Sinclair: Sections [0048]-[0054] & [0065]), wherein the technique provides insulation, mechanical strength or both during transit of materials down a wellbore, reduces residue formation and/or prevents premature decomposition of the encapsulated material (Sinclair: Sections [0013] & [0020]). Sinclair also teaches one or more embodiments with multilayer encapsulation (i.e. multiple shells), with one or more layers/shells comprising a water-insoluble polymer and/or added materials to decrease the hydrophilic character of the encapsulation to modify various encapsulation properties as desired and/or improve storage (Sinclair: Sections [0015], [0025], [0026], [0037] & [0052]-[0054]), which reads on a payload surrounded by a shell comprising a polymer layer as instantly claimed. Sinclair further teaches wherein the encapsulation should be such that a desired amount of the encapsulated material should remain when the encased material reaches the desired depth (Sinclair: Section [0021]), and wherein the encapsulation can be designed to hold a desired amount of material (Sinclair: Sections [0021] & [0045]). 
	As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Galey with the aforementioned teachings of Sinclair to provide the time/delayed chemicals (such as the active material) in an encapsulated payload form comprising a binder and shell comprising a polymer layer, with release in a wellbore, as instantly claimed in order to provide insulation, mechanical strength or both during transit of the material down a wellbore, reduce residue formation, prevent premature decomposition of the encapsulated material, tailor encapsulation properties (including hydrophilicity) as desired and/or improve storage (Sinclair: Sections [0013], [0015], [0020], [0025], [0026], [0037] & [0052]-[0054]).
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized/designed to carry a desired amount of chemicals, and designed to retain a desired amount of encased material at the treatment depth, as set forth above. As such, although the combined references fail to explicitly disclose the at least one active material and binder limited to the weight ranges as respectively claimed, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued desired amounts of the encapsulated components, based on the desired chemical interactions and desired depths, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 47, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Sinclair further teaches wherein it is known in the art that wells are narrow and of varying depth, and often less than 6 inches in diameter; and also teaches sizing the encapsulated material to fit through the tubulars of the well and to reach the desired depth, and for desired velocity (Sinclair: Sections [0002], [0033] & [0061]). 
Therefore, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized to fit through the tubulars of the well and to reach the desired depth with desired velocity, as set forth above. As such, although the combined references fail to explicitly limit the diameter of the encapsulated payload as instantly claimed, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a suitable diameter of the encapsulated payloads, based on well dimensions and desired depth and velocity, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 48, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses “…wherein the active material comprises a hygroscopic salt” (Galey: Sections [0039], [0044]-[0050] & [0058]-[0064]).
With respect to Claim 49, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses “…wherein the exothermic event comprises hydrolysis of a metal salt, metal halide, metal oxide, metal hydroxide, or a mixture thereof” (Galey: Sections [0039], [0044]-[0050] & [0058]-[0064]).
With respect to Claim 50, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses wherein the exothermic event comprises a reaction between an acid and a base (Galey: Section [0062]); wherein such a reaction is considered a neutralization reaction as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
To the extent there is any difference between the reaction as disclosed by Galey and the neutralization reaction as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
Further, although the reference fails to explicitly disclose a reaction between a “strong” acid and a “strong” base as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a desired acid and base, such as a strong acid and a strong base as instantly claimed, in order to yield predictable results in wellbore operations. 
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing an exothermic event comprising a reaction between an acid and a base as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Galey, one of ordinary skill in the art could have pursued a reaction between a strong acid and a strong base as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 52, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further teaches employing a desired combination of fluids based on heating and/or operational requirements, and also teaches fluids/reactions to include those considered hydrolysis and neutralization as instantly claimed with respect to a cascade reaction (Galey: Sections [0055], [0058] & [0062]). As such, although the reference fails to explicitly disclose “a hydrolysis and neutralization cascade reaction” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable combination of fluids/reactions, such as instantly claimed, in order to yield predictable results in heating and/or wellbore operations.  
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing a combination of fluids and reactions as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a cascade reaction as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 53, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 52. Galey further discloses hydrolysis as instantly claimed, further teaches employing a desired combination of fluids based on heating and/or operational requirements, and also teaches fluids/reactions to include those considered hydrolysis and neutralization as instantly claimed (Galey: Sections [0055], [0058] & [0062]). As such, although the reference fails to explicitly disclose neutralization with a strong base in combination with hydrolysis as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable combination of fluids/reactions and a desired base, such as instantly claimed, in order to yield predictable results in heating and/or wellbore operations.  
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including employing a combination of fluids and reactions, including a base, as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a combination of reactions and a desired base, such as a strong base, as instantly claimed with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 54, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Sinclair further teaches employing a layer of wax in multilayer encapsulation, where the layers are selected to provide insulation, mechanical strength or both during transit of the material down a wellbore, reduce residue formation, prevent premature decomposition of the encapsulated material tailor encapsulation properties (including hydrophilicity) as desired and/or improve storage (Sinclair: Sections [0013], [0015], [0020], [0025], [0026], [0037] & [0052]-[0054]). As such, although the combined references fail to explicitly teach “said wax layer disposed between the payload and the polymer layer” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Galey with the aforementioned teachings of Sinclair to select the placement of layers as desired, such as instantly claimed, in order to provide insulation, mechanical strength or both during transit of the material down a wellbore, reduce residue formation, prevent premature decomposition of the encapsulated material tailor encapsulation properties (including hydrophilicity) as desired and/or improve storage (Sinclair: Sections [0013], [0015], [0020], [0025], [0026], [0037] & [0052]-[0054]).
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for encapsulated material delivery in wellbore operations, and a finite number of identified, predictable solutions including employing tailored layers of materials such as polymers and wax as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued a suitable placement of layers, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 56, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further teaches modeling and tailoring operations based on factors such as depth and pressure, and also teaches embodiments related to deepwater wells (Galey: Sections [0025], [0028] & [0051]). 
As such, although the reference fails to explicitly disclose “wherein the payload is released at a pressure of greater than 100 psi, or a pH greater than 4, or at a depth of at least 8,000 ft” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor operations and payload release as instantly claimed, in order to yield predictable results in wellbore operations and/or delivery of the chemicals insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal release conditions to employ therein in order to obtain the desired result. 
Further, it is noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for heating in wellbore operations, and a finite number of identified, predictable solutions including modeling based on factors such as depth, pressure and operating in deepwater wells as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey and Sinclair, one of ordinary skill in the art could have pursued payload release based on desired operational factors, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 57, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Galey further discloses “…wherein the method reduces fluid loss or reduces lost circulation in the wellbore, reduces fractures in the wellbore, increases cement lift in the wellbore, achieves zonal isolation in the wellbore, or a combination thereof” (Galey: Sections [0020] & [0027]).
Claims 51 & 55 are rejected under 35 U.S.C. 103 as being unpatentable over Galey et al. (US 2014/0151045), in view of Sinclair et al. (US 2004/0014607), further in view of Todd (US 2006/0205608).
With respect to Claim 51, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Sinclair further teaches multilayer encapsulation, and encapsulation with polymers to tailor encapsulation properties (Sinclair: Sections [0015] & [0026]), and also teaches the encapsulation of materials such as acids (Sinclair: Section [0016]). The combined references, however, fail to explicitly disclose “…wherein polymer layer comprises a first layer comprising an alkylcellulose, a cellulose ether, a carboxyalkylcellulose, a cellulose acetate, a cellulose acetate phthalate, a shellac, or a combination thereof, and a second layer comprising an acrylic polymer, an acrylic copolymer, a methacrylic polymer, a methacrylic copolymer, or a combination thereof” as instantly claimed.
Todd teaches methods and compositions for subterranean applications therein, wherein encapsulated acids are delivered in encapsulation comprising one or more polymers as instantly claimed in order to control the release of the acid and the subsequent reactions (Todd: Sections [0006], [0009], [0010], [0018] & [0022]). 
As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for encapsulation of materials in wellbore operations, and a finite number of identified, predictable solutions including employing suitably tailored encapsulation, polymer encapsulation and multilayer encapsulation to control the release of the materials as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey, Sinclair and Todd, one of ordinary skill in the art could have pursued controlling the release of materials via multilayer encapsulation with known polymers, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 55, the combined references of Galey and Sinclair teach the method as provided above with respect to Claim 46. Sinclair further teaches multilayer encapsulation, and encapsulation with polymers to tailor encapsulation properties (Sinclair: Sections [0015] & [0026]), and also teaches the encapsulation of materials such as acids (Sinclair: Section [0016]). The combined references, however, fail to explicitly disclose “…wherein the shell comprises a layer comprising microspheres, said microsphere layer disposed between the payload and polymer layer” as instantly claimed.
Todd teaches methods and compositions for subterranean applications therein, wherein encapsulated acids are delivered in encapsulation comprising one or more polymers mixed with micron-sized material in order to control the release of the acid and the subsequent reactions (Todd: Sections [0006], [0009], [0010], [0018] & [0022]). 
As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for encapsulation of materials in wellbore operations, and a finite number of identified, predictable solutions including employing suitably tailored encapsulation, encapsulation with micron-sized material and polymers, and multilayer encapsulation to control the release of the materials as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Galey, Sinclair and Todd, one of ordinary skill in the art could have pursued controlling the release of materials via multilayer encapsulation with known polymers and microspheres, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claims 58-63 & 65 are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2004/0014607), in view of Galey et al. (US 2014/0151045), further in view of Todd (US 2006/0205608).
With respect to Claim 58, Sinclair discloses a composition comprising: a) a plurality of an encapsulated payloads, each encapsulated payload comprising a payload surrounded by a shell, wherein the payload comprises : i) a reactive material; and ii) a binder (Sinclair: Sections [0014]-[0017], [0022], [0047]-[0057] & [0065]).
Sinclair further teaches the delivery of various encapsulated chemicals, including chemicals that react exothermically, for a timed/delayed release in a wellbore (Sinclair: Sections [0001], [0053] & [0061]), and teaches the composition as suitable for wax removal/cleaning (Sinclair: Section [0053]). 
The reference, however, fails to explicitly disclose the reactive material as “a hygroscopic salt”, the amounts of the reactive material and binder limited to the ranges as respectively claimed, and “the shell comprises a layer of microspheres surrounding the payload, and a polymer layer surrounding the layer of microspheres” as instantly claimed. 
Galey teaches methods and compositions in a wellbore therein, wherein heat is provided for wax removal, among other processes (Galey: Section [0062]), and wherein heat is provided using compositions that are controllably released to cause an exothermic event in a wellbore and comprise reactive materials such as a hygroscopic salt as instantly claimed (Galey: Sections [0007]-[0010] & [0062]), and wherein such heating provides an altered hoop stress, rock strength, zonal isolation and/or wellbore integrity (Daley: Section [0020]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Sinclair with the aforementioned teachings of Galey to employ a hygroscopic salt as the reactive material in order to provide heat to the wellbore, rock strength, zonal isolation, wellbore integrity and/or altered hoop stress (Daley: Section [0020]).
Sinclair further teaches wherein the encapsulation should be such that a desired amount of the encapsulated material should remain when the encased material reaches the desired depth (Sinclair: Section [0021]), and wherein the encapsulation can be designed to hold a desired amount of material (Sinclair: Sections [0021] & [0045]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable amount of the components of the composition based on the desired treatment insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated exothermically reactive compositions that are suitably sized/designed to carry a desired amount of chemicals, and designed to retain a desired amount of encased material at the treatment depth, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Sinclair, one of ordinary skill in the art could have pursued desired amounts of the encapsulated components, based on the desired chemical interactions and desired depths, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Sinclair also teaches one or more embodiments with multilayer encapsulation (i.e. multiple shells), with one or more layers/shells comprising a polymer layer to modify various encapsulation properties as desired and/or improve storage (Sinclair: Sections [0015], [0025], [0026], [0037] & [0052]-[0054]), and also teaches the encapsulation of materials such as acids (Sinclair: Section [0016]). The combined references, however, fail to explicitly disclose wherein “the shell comprises a layer of microspheres surrounding the payload, and a polymer layer surrounding the layer of microspheres” as instantly claimed. 
Todd teaches methods and compositions for subterranean applications therein, wherein encapsulated acids are delivered in encapsulation comprising one or more polymers mixed with micron-sized material in order to control the release of the acid and the subsequent reactions (Todd: Sections [0006], [0009], [0010], [0018] & [0022]). 
As such, before the effective filing date of the claimed invention, there had been a recognized need in the art for encapsulation of materials in wellbore operations, and a finite number of identified, predictable solutions including employing suitably tailored encapsulation, encapsulation with micron-sized material and polymers, and multilayer encapsulation to control the release of the materials as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Sinclair, Galey and Todd, one of ordinary skill in the art could have pursued controlling the release of materials via multilayer encapsulation with known polymers and microspheres, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With Claim 59, the combined references of Sinclair, Galey and Todd teach the composition as provided above with respect to Claim 58. Galey further teaches wherein the hygroscopic salt is selected from the group as instantly claimed (Galey: Sections [0055], [0058] & [0062]).
With respect to Claim 60, the combined references of Sinclair, Galey and Todd teach the composition as provided above with respect to Claim 58. Galey further teaches the hygroscopic salt comprising one or more as instantly claimed (Galey: Sections [0055], [0058] & [0062]).
With respect to Claim 61, the combined references of Sinclair, Galey and Todd teach the composition as provided above with respect to Claim 59. Galey further teaches the reactive materials further comprising an alkaline hydroxide, an alkaline earth hydroxide, or a combination thereof (Galey: Sections [0055], [0058] & [0062]).
With respect to Claim 62, the combined references of Sinclair, Galey and Todd teach the composition as provided above with respect to Claim 58. Sinclair also teaches one or more embodiments with multilayer encapsulation (i.e. multiple shells), with one or more layers/shells comprising a water-insoluble polymer and/or added materials to decrease the hydrophilic character of the encapsulation to modify various encapsulation properties as desired and/or improve storage (Sinclair: Sections [0015], [0025], [0026], [0037] & [0052]-[0054]), which reads on a payload surrounded by a shell comprising a polymer layer as instantly claimed. As such, although the reference fails to explicit disclose the above composition and “the polymer layer comprising a water-insoluble polymer, a water-swellable polymer, or a combination thereof” in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a tailored multilayer encapsulation to encapsulate any of the disclosed materials in order to yield predictable results in delivery of the encapsulated materials to the wellbore. 
With respect to Claim 63, the combined references of Sinclair, Galey and Todd teach the composition as provided above with respect to Claim 58. Todd further teaches one or more polymers as instantly claimed (Todd: Sections [0006], [0009], [0010], [0018] & [0022]). As such, as set forth above, before the effective filing date of the claimed invention, there had been a recognized need in the art for encapsulation of materials in wellbore operations, and a finite number of identified, predictable solutions including employing suitably tailored encapsulation, polymer encapsulation and multilayer encapsulation to control the release of the materials as set forth above. As such, before the effective filing date of the claimed invention, based on the combined teachings of Sinclair, Galey and Todd, one of ordinary skill in the art could have pursued controlling the release of materials via multilayer encapsulation with known polymers, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 65, the combined references of Sinclair, Galey and Todd teach the composition as provided above with respect to Claim 58. Sinclair further teaches one or more embodiments of delivering the encapsulated material to a desired location using an injected fluid, so as to facilitate delivery to a desired depth or bottom of the well (Sinclair: Sections [0017] & [0033]). As such, although the reference fails to explicitly disclose the composition set forth above in Claim 58 in combination with a carrier fluid and wherein the fluid is configured to deliver the composition to a desired location, in a single embodiment, as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the composition with a carrier fluid and wherein the fluid is configured to facilitate delivery to desired depth or bottom of the well and/or to yield predictable results in the delivery of well treatment compositions. (Sinclair: Sections [0017] & [0033]).
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (US 2004/0014607).
With respect to Claim 64, Sinclair discloses a composition comprising: a) a plurality of encapsulated payloads, each encapsulated payload comprising a payload surrounded by a shell, wherein the payload comprises an active material and a binder; a shell surrounding each payload (Sinclair: Sections [0014]-[0017], [0022], [0047]-[0057] & [0065]); 
Sinclair further teaches one or more embodiments of (a) encasing a combination of materials (Sinclair: Section [0016]), (b) multilayer encapsulation (i.e. multiple shells), with one or more layers/shells comprising a water-insoluble polymer and/or added materials to decrease the hydrophilic character of the encapsulation to modify various encapsulation properties as desired and/or improve storage (Sinclair: Sections [0015], [0025], [0026], [0037] & [0052]-[0054]), which reads on a payload surrounded by a shell comprising a polymer layer as instantly claimed, (c) separating reactive materials by shells and/or pre-coating (Sinclair: Sections [0053] & [0054]), and (d) placing two coated materials within a shell (Sinclair: Section [0056] & [0057]); each of which provides improved delivery of the encapsulated material downhole. 
As such, although the reference fails to explicitly disclose the composition set forth above in combination with a polymer layer as instantly claimed and “two or more encapsulated payloads are agglomerated within a polymer matrix” in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a polymer layer and two or more encapsulated payloads for any of the disclosed materials as instantly claimed in order to provide desired encapsulation properties, improve delivery of the encapsulated material downhole, improve storage and/or to yield predictable results in delivery of well treatment materials (Sinclair: Sections [0016], [0025], [0037], [0052]-[0054], [0056] & [0057]).
The reference, however, fails to explicitly disclose the active material and binder limited to the weight ranges as respectively claimed. Sinclair further teaches wherein the encapsulation should be such that a desired amount of the encapsulated material should remain when the encased material reaches the desired depth (Sinclair: Section [0021]), and wherein the encapsulation can be designed to hold a desired amount of material (Sinclair: Sections [0021] & [0045]).
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable amount of the components of the composition based on the desired treatment insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal amounts to employ therein in order to obtain the desired result. 
Further, before the effective filing date of the claimed invention, there had been a recognized need in the art for delivering time/delayed release chemicals for downhole applications, and a finite number of identified, predictable solutions including injecting encapsulated compositions that are suitably sized/designed to carry a desired amount of chemicals, and designed to retain a desired amount of encased material at the treatment depth, as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Sinclair, one of ordinary skill in the art could have pursued desired amounts of the encapsulated components, based on the desired chemical interactions and desired depths, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Response to Arguments
Applicants’ reply does not address the objection to the specification. As such, this objection is maintained as set forth above. 
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections are persuasive in-part. As such, these objections and rejections are withdrawn in-part and maintained in-part as set forth above. Further, some amendments raise new objections and/or issues under 35 USC § 112 as set forth above. 
Applicants’ arguments with respect to the rejection(s) of Claims 46-57 & 65 under 103 as being unpatentable over Galey and/or Sinclair, have been fully considered but they are not persuasive. Applicants assert that Sinclair makes it absolutely clear that the shell must include the water-soluble polymer, and the skilled person would not modify Sinclair by removing this essential component.
The Examiner respectfully disagrees.
As set forth above, Sinclair also teaches one or more embodiments with multilayer encapsulation (i.e. multiple shells), with one or more layers/shells comprising a water-insoluble polymer and/or added materials to decrease the hydrophilic character of the encapsulation to modify various encapsulation properties as desired and/or improve storage (Sinclair: Sections [0015], [0025], [0026], [0037] & [0052]-[0054]), which reads on a payload surrounded by a shell comprising a polymer layer as instantly claimed.
Applicants’ arguments with respect to the rejection(s) of Claim 58 and respective dependent claims, under 103 as being unpatentable over Sinclair, have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674